UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6722



GUYN RALPH MCGEE,

                                               Plaintiff - Appellant,

          versus

GARY WATERS, Sheriff; DOCTOR PENALOSA; J.
SMITH, Classification; PORTSMOUTH CITY JAIL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-94-19-3)


Submitted:   December 12, 1995             Decided:   February 9, 1996


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Guyn Ralph McGee, Appellant Pro Se. John Dinshaw McIntyre, WILLCOX
& SAVAGE, Norfolk, Virginia; Carolyn Porter Oast, Teresa Rejent
Warner, John Anders Heilig, Robert Moreland, HEILIG, MCKENRY, FRAIM
& LOLLAR, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals from the district court's* order denying re-
lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion granting partial summary

judgment and find no reversible error. Accordingly, we affirm the

court's final judgment order. McGee v. Waters, No. CA-94-19-3 (E.D.
Va. Apr. 26, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                             AFFIRMED




    *
      The parties consented to trial by a magistrate judge. See 28
U.S.C.A. § 636(c) (West 1993).

                                   2